Citation Nr: 0915294	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-34 507A	)	DATE
	)
	)


THE ISSUE

Whether the March 30, 1984, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for a lumbosacral spine disorder should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  Lewis C. Fichera, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from January 1961 to January 
1964.  

This matter is before the Board as an original action on the 
motion of the Veteran's attorney in November 2007 in which it 
is alleged that there was CUE in a March 30, 1984 Board 
decision that denied service connection for a lumbosacral 
disorder.  


FINDINGS OF FACT

1.  In a March 30, 1984 decision the Board denied service 
connection for a lumbosacral spine disorder.  

2.  The evidence considered by the Board in making the March 
30, 1984 decision included the Veteran's service treatment 
records, post service VA examinations and treatment records 
to include examinations conducted in January 1981, January 
1982, and January and February 1983, and private medical 
examinations dated November 1981 and March 1982.  

3.  The correct facts were before the Board at the time of 
the decision, the existing law was correctly applied, and 
there was no error that would have resulted in a different 
outcome to the March 30, 1984 decision. 


CONCLUSION OF LAW

The March 30, 1984 Board decision denying entitlement to 
service connection for a lumbosacral spine disorder was not 
clearly and unmistakably erroneous.  38 U.S.C. §§ 105(a), 331 
(1982); 38 C.F.R. §§ 3.303, 3.304 (1983); 38 U.S.C.A. 
§§ 7104(b), 7111(a) (West 2002); 38 C.F.R. §§ 20.1403 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, through his attorney, alleges that the March 30, 
1984, decision of the Board that denied entitlement to 
service connection for a lumbosacral spine disorder contains 
CUE.  

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply to claims 
alleging CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

The record confirms that a March 30, 1984 Board decision 
denied entitlement to service connection for a lumbosacral 
spine disorder.  

When a claim is disallowed by the Board, it may not be 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  However, a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error.  If the evidence established an error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. § 7111(a) 
(West 2002).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2008). 

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. 
Brown, 6 Vet. App. 40 (1993). (emphasis added).  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  Clear and unmistakable error does not 
include VA's failure to fulfill the duty to assist, or a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d); see also Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2003).  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  

In order for there to be a valid claim of clear and 
unmistakable error, the correct facts, as they were known at 
the time of the original decision, must not have been before 
the adjudicator, or the proper statutory or regulatory 
provisions must have been misapplied.  The veteran must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  The error must be undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993), en banc review denied Feb. 3, 1994 (per curium).

The Court has set forth a three-pronged test for finding 
clear and unmistakable error.  First, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Second, the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made,".  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

Evidence that was not of record at the time of the decision 
cannot be used to determine if clear and unmistakable error 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The fact that medical knowledge was not advanced to its 
current state may not form the basis for a valid claim of 
clear and unmistakable error, because it is premised upon 
facts that were not then of record.  Porter v. Brown, 5 
Vet. App. 233, 235-236 (1993).

In the November 2007 motion to revise the March 30, 1984 
Board decision that denied entitlement to service connection 
for a lumbosacral spine disorder on the basis of CUE, the 
Veteran's attorney offered several arguments.  First, the 
attorney notes that the Board decision concedes that the 
Veteran sustained a low back injury during service.  He then 
argues that the Veteran was entitled to presumptive service 
connection for a lumbosacral spine disorder under 38 U.S.C. 
§ 105(a) (1982).  More specifically, the attorney contends 
that as the evidence shows the veteran sustained an injury to 
the low back in service and that this injury was conceded by 
the Board, and as there was no evidence of a lumbosacral 
injury or defect at the time of entry into active service, 
then the presumption of soundness requires that service 
connection be awarded.  

The attorney further argues that the correct facts were not 
before the adjudicator, and that if the correct facts had 
been available there would have been a different outcome.  He 
cites to a January 1983 VA examination by Dr. S., a VA 
neurologist, in which the Veteran was noted to have 
radiculopathies resulting from L5 defect.  Dr. S. opined that 
the radiculopathy was the result of the injury in service, 
and added that the diagnosis of lumbosacral strain was no 
longer standable.  The attorney also cites to an April 1985 
opinion from a doctor who had treated the Veteran during 
service.  

Finally, the attorney argues that the Board, in deciding that 
there was no evidence of a chronic disability in service, 
overlooked a pending claim for a low back disorder on the 
basis of presumptive service connection.  The attorney again 
argues that this presumption arises under 38 U.S.C. § 105(a).  

In response to a request to clarify his arguments, the 
Veteran's attorney submitted additional argument in January 
2008.  He stated that the request for revision of the March 
30, 1984 Board decision due to CUE was based on two issues.  
The first issue was that the Board missed the applicability 
of 38 U.S.C. § 105(a) in order to find a claim for 
presumptive service connection for a lumbosacral disorder.  
The attorney again referred to the evidence of a low back 
injury in service, and the opinion of Dr. S., and argued that 
if the Board had not focused upon proof for a chronic 
disability in service, there would have been a manifestly 
different outcome.  The second was that the Board overlooked 
a pending claim for a lower back disorder that warranted a 
finding of presumptive service connection, also pursuant to 
38 U.S.C. § 105(a).  The attorney again cited to the opinion 
from Dr. S., and argues that under the provisions of 38 
C.F.R. § 3.303(d) this creates a claim for a presumptive 
disability that was not addressed by the Board.  

As discussed above, a determination of whether or not the 
March 30, 1984 Board decision contains CUE must be based on 
the laws and regulations in effect at that time.  The Board 
notes that there have been little or no substantive changes 
between the relevant laws and regulations in effect in 1984 
and those currently in effect.  

The applicable laws and regulations state that service 
connection will be granted if the evidence demonstrates that 
a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C. § 331 (1982); 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (1983); 38 C.F.R. § 3.303 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted these laws and regulations to state 
that establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The provisions of 38 U.S.C. § 105(a) have been repeatedly 
cited as having been erroneously applied by the Board in 
1984, and as providing a basis for service connection.  This 
statute stated in 1984 as it does now that an injury or 
disease incurred during active military, naval, or air 
service will be deemed to have been incurred in line of duty 
and not the result of the veteran's own misconduct when the 
person on whose account benefits are claimed was, at the time 
the injury was suffered or disease contracted, in active 
military, naval, or air service, unless such injury or 
disease was the result of his own will misconduct.  38 U.S.C. 
§ 105(a) (1982); 38 U.S.C.A. § 105(a) (2002).  

The attorney believes that the Board focused on the issue of 
chronicity in service to the exclusion of other theories.  
The regulation in question holds that continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1983); 
38 C.F.R. § 3.303(b) (2008).  

The attorney has also argued that the presumption of 
soundness was incorrectly applied.  The relevant regulation 
states that the veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (1983); 38 C.F.R. § 3.304(b) (2008).  

The Veteran's attorney has cited to the failure to apply 38 
C.F.R. § 3.303(d) as CUE in the March 30, 1984 decision.  
This regulation stated in 1984 as it does now that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1983); 38 C.F.R. § 3.303(d) 
(2008).  

The evidence of record and considered by the March 30, 1984 
Board decision included the Veteran's service treatment 
records.  

The service treatment records show that the Veteran was seen 
on February 8, 1962, for pain in the small of the back and 
right femur due to a parachute jump the previous day.  There 
was a contusion of the thigh and low back.  The impression 
included acute back strain.  He continued to be seen for back 
pain on other occasions during February 1962.  

On May 14, 1962, the Veteran said that he had an occasional 
dull, throbbing, pain below his left shoulder blade ever 
since February 7 of that year, when he sustained an injury 
during a parachute jump.  He was noted to have been seen on 
several occasions since that time for back pain.  On 
examination, there was no pain on palpation of the spine or 
muscles of the back.  There was a normal range of motion of 
the back with no muscle spasms.  The impression was no 
evidence of organic pathology.  

The Veteran was seen on two occasions for back pain in July 
1962.  The examiner stated that nothing objective was found 
on examination.  

An X-ray study obtained August 2, 1962 stated that there had 
been no change since a March 1962 study.  The thoracic spine 
noted mild anterior wedging of T8, consistent with old 
trauma.  The mid back had mild wedging of the body of T12, 
most likely representing old compression fracture.  

August 24, 1962 records state that during airborne parachute 
training in February 1962 the Veteran sustained a compression 
fracture of T8 to T9 and T12.  The Veteran experienced 
continued pain with long standing and carrying loads on his 
back.  

The Veteran was noted to be experiencing spasm on the left 
side of the T8 to T9 area since February on November 16, 
1962.  There was evidence of mild compression fracture at 
these discs.  

Records dated May 27, 1963 state that the Veteran was again 
having trouble with his back from his compression fracture.  
He had been seen for pain with some radicular element, but 
had no current neurological complaints.  

The Veteran's December 19, 1962 discharge examination states 
that his spine was normal.  The Report of Medical History 
obtained at that time showed residual back pain following a 
fracture in February 1962.  

The Veteran was seen for recurrent back pain on December 23, 
1963, and was treated with a liniment.  Records dated 
December 24, 1963 show that the Veteran had been treated for 
an acute back strain at an Air Force base the previous Friday 
and had been transferred to the Army hospital as an 
outpatient.  Records dated December 26, 1963 state that the 
Veteran was under treatment for a compression fracture of the 
spine secondary to a jump in 1962.  Records dated December 
28, 1963 note that an X-ray study of the spine showed no 
increase in deformity.  The Veteran continued to experience 
pain.  Additional hospital records included a diagnosis of 
myositis of the dorso-lumbar spine due to trauma.  An X-ray 
study dated December 20, 1963 showed an old compression 
fracture of T12.  

The post service evidence included the report of a January 
1981 VA examination.  The Veteran reported back pain since 
his 1962 injury.  He said that the pain had become worse over 
the past 8 to 10 years, and was painful in areas that 
included the left shoulder, chest and arm, the small of the 
back, the left lower back, and the thigh and calf.  On 
examination, the Veteran had full range of motion of the 
cervical, thoracic and lumbar spine.  Discomfort was noted 
upon full lateral rotation of the lumbar spine, with slight 
spasm of the left supraspinatous muscle.  An X-ray study 
noted small posterior lateral osteophytes encroaching upon 
the neuroforamina bilaterally at the level of C5 to C6 and C6 
to C7.  Tiny osteophytes were also noted in the lower lumbar 
spine.  There was no evidence of joint space abnormality of 
the lumbar spine.  The diagnosis was residual of an injury to 
the back, cervo-thoracic sprain.  

Entitlement to service connection for cervico-thoracic strain 
with degenerative changes in the cervical spine was 
established in a May 1981 rating decision.  

The report of a November 1981 examination by a private doctor 
noted the history of the injury in the 1962 parachute jump.  
The Veteran reported intermittent pain in the left hip that 
radiated into the left groin and testicle region and 
occasionally down the left leg.  A September 1981 X-ray study 
was noted in which minor degenerative changes of the cervical 
spine and lumbar spine were revealed.  On examination, the 
Veteran was able to flex, extend, side bend and rotate the 
cervical and lumbar spine without significant limitations.  
The examinations of the cranial nerves and sensory 
examination were normal.  The examiner stated that an 
electromyography (EMG) had revealed chronic partial 
denervation in the L4 to L5 area, as well as the cervical 
spine.  The examiner stated that this was probably consistent 
with multiple nerve root compression.  

A December 1981 report of an EMG showed an impression of 
bilateral mild carpal tunnel syndrome.  There was no evidence 
for cervical or lumbar radiculopathy.  

A January 1982 VA examination showed reports of occasional 
aching and pain of the lower back.  There was a full range of 
motion.  Muscle spasm of the left supraspinatus muscle was 
noted.  The diagnoses included residual of injury to the 
back, cervico-thoracic strain, left shoulder strain, possible 
left thoracic outlet syndrome, and lumbosacral strain.  

A report of a March 1982 myelogram showed a diagnosis of left 
C6 radiculopathy.  The Veteran reported a long history of 
left scapular and midthoracic pain.  

A May 1982 X-ray study reported that there had been no 
changes of the lumbar spine since the previous study in 
January 1982.  

An October 1982 rating decision established entitlement to 
service connection for the residuals of fractures at T8, T9, 
and T12.  

The Veteran was afforded VA neurological and orthopedic 
examinations in January 1983 and February 1983.  

The neurological examination was conducted on January 31, 
1983.  The neurological diagnoses were radiculopathy in the 
area of C6 and C7 on the left, and radiculopathy in the area 
of L5 on the left and also of L5 to S1 on the right.  The 
examiner commented that the radiculopathies were due to the 
injuries the Veteran sustained in service, and that the 
diagnosis of lumbosacral stain was not standable any longer.  
He added that there was definite involvement of the lumbar 
roots.  

An X-ray study of the lumbosacral spine dated January 31, 
1983 showed some slight wedging of T12.  The remaining 
vertebral bodies were normal height, and the intervertebral 
disc spaces were all normally maintained.  There were no 
arthritic changes.  The lumbosacral joint was normal.  There 
had been no change since a previous study in January 1982.  

The orthopedic examination was apparently conducted on 
February 12, 1983, and is found on a VA Form 21-2545.  The 
Veteran's complaints of low back pain were noted, as was the 
history of the parachute accident in 1962.  He had recently 
undergone cervical spine surgery.  The Veteran wore a low 
back brace.  On examination of the lumbar sacral spine, 
bilateral paravertebral muscle group spasm was present, as 
well as a reduction in the range of motion.  At the 
completion of the examination, the diagnoses included 
residuals of old injuries of the cervical spine, thoracic 
spine and lumbar-sacral spine, multiple disc disease of the 
thoracic and cervical spine, residuals of surgery of the 
cervical spine, degenerative arthritis of the cervical spine 
with neuropathy to the upper extremities, and chronic lumbar-
sacral strain.  The examination report was signed by both the 
neurologist on January 31, 1983, and the orthopedist on 
February 12, 1983.  

The transcript of a November 1983 hearing before the Board 
was of record.

The March 30, 1984 Board decision specifically referenced the 
service treatment records from the initial injury in February 
1962.  The treatment and examinations in May 1962, August 
1962 and December 1963 were also described.  The Board also 
cited to the January 1981 VA examination, the November 1981 
private examination with the reference to the September 1981 
X-ray study, the January 1982 VA examination, the March 1982 
private medical records, and the May 1982 VA records.  The 
January/February 1983 VA examination was quoted at length, 
although the diagnosis and opinion of the neurologist was not 
quoted. 

The March 30, 1984 Board decision found that the low back 
injury that had been diagnosed as acute low back strain in 
service did not cause a chronic disability.  Furthermore, the 
Board found that the initial clinical findings of chronic low 
back disability, to include scoliosis and nerve compression 
at the site of the lumbar spine, were many years after active 
duty.  The Board concluded that a chronic lumbosacral spine 
disability was not incurred in or aggravated during active 
peace time service.  As noted, service connection for 
residuals of injuries to the cervical and thoracic spinal 
segments has been separately service connected.

After a review of the March 30, 1984 Board decision, the 
evidence considered by that decision and the arguments raised 
by the Veteran through his attorney, the Board does not find 
that it contains CUE.  

The Board will address the specific arguments raised by the 
Veteran and his attorney.  

The Veteran's attorney has argued that 38 U.S.C. § 105(a) was 
either misapplied or not applied in the March 31, 1984 
decision.  The Board does not agree.  The provisions of 38 
U.S.C. § 105(a) provide that if an injury or disease is 
sustained during active service, then it is presumed to have 
been incurred in the line of duty.  But the March 31, 1984 
Board decision never disputed that the Veteran sustained an 
injury in service.  And as the United States Court of Appeals 
for the Federal Circuit noted in Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004), presumption of an injury in 
service alone under the provisions of 38 U.S.C. § 105(a) is 
not sufficient to establish service connection.  The Veteran 
seeking service connection must still show the existence of a 
present disability and that there is a causal relationship 
between the present disability and the injury, disease, or 
aggravation of a preexisting injury or disease incurred 
during active duty.  See Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  The Board decision denied entitlement 
to service connection on the bases that the injury in service 
was not chronic, and that the initial evidence of a chronic 
back disability was dated many years after discharge from 
service.  In other words, the Board determined there was no 
causal relationship between the Veteran's lumbar spine 
disability and the injury sustained in service.  Therefore, 
as the aspect of service connection addressed by 38 U.S.C. 
§ 105(a) was not the basis for the denial of the Veteran's 
claim, there was no CUE in the application of or failure to 
address this provision.  This decision can be supported in 
view of the normal findings concerning the lumbar spinal 
segment on several exams after service.

The Veteran's attorney has also argued that there is an 
unaddressed claim for presumptive service connection under 38 
U.S.C. § 105(a) when read in conjunction with 38 C.F.R. 
§ 3.303(d).  This argument seems closely related to the 
argument already addressed.  As just discussed, the only 
presumption created by 38 U.S.C. § 105(a) is a presumption 
that an injury incurred in service was during the line of 
duty, without establishing a presumption of a current 
disability or a nexus between a current disability and active 
service.  The provisions of 38 C.F.R. § 3.303(d) merely 
provide that when a Veteran is not entitled to service 
connection for a disability on presumptive basis, he is not 
precluded from establishing service connection for that 
disability on another basis, even if it first manifests after 
the end of the presumptive period.  However, the record does 
not show that there were any unaddressed claims.  Since the 
basis of the denial of the Veteran's claim was not a lack of 
injury in service, it was apparent that this presumption was 
at least tacitly applied.  There is also no finding that the 
Veteran was precluded from service connection because his 
current disability was first manifested after the end of a 
presumptive period.  
Any failure to have specifically discussed the provisions of 
38 U.S.C. § 105(a) or 38 C.F.R. § 3.303(d) could not be CUE, 
as doing so would not have resulted in a different outcome to 
the decision.  

The Veteran's attorney also argues that the provisions of 
38 C.F.R. § 3.304(b) regarding the presumption of soundness 
were either ignored or misapplied.  However, the March 30, 
1984 Board decision did not find or suggest that the 
Veteran's lumbosacral spine disability existed prior to 
service.  The fact that the Veteran was injured in service 
was conceded.  The presumption of soundness was never at 
issue, and failure to specifically address this provision in 
the March 30, 1984 decision is not CUE.  

Another argument raised by the Veteran's attorney is that the 
Board in March 1984 erred in concentrating its discussion on 
the question of whether or not the evidence established a 
chronic lumbosacral spine disability during service.  This is 
not supported by an examination of the decision.  The Board 
was required to address the question of chronicity in 
service.  Indeed, if the existence of a chronic lumbosacral 
spine disability in service had been established, then no 
further discussion would have been necessary, and the matter 
would have been resolved in favor of the Veteran.  38 C.F.R. 
§ 3.303(b).  However, a review of the decision shows that the 
Board's analysis did not end with the finding that there was 
no chronic disability in service.  The discussion shows that 
the Board then addressed the matter of continuity of 
symptomatology and whether or not there was a nexus between 
the current disability and active service.  The Board noted 
in the discussion and evaluation that the initial clinical 
findings of chronic lumbosacral disability were more than 15 
years after discharge.  This led to the finding of fact that 
said the initial clinical findings of chronic low back 
disability were many years after active duty.  Clearly, the 
lack of finding of chronicity in service was not the only 
basis for the denial of the Veteran's claim, and does not 
provide a basis for a finding of CUE in the March 1984 
decision.  To the extent there was an opinion concerning L5 
findings thought to be related to service, this would go to 
weighing the evidence which does not rise to a CUE error.  
The presence of this opinion, in view of the other evidence 
on file, does not compel a different conclusion.

Finally, the Veteran's attorney argues that the proper 
evidence was not before the Board, apparently because he 
believes that if it had been, then service connection would 
have been established.  Although one of the items of evidence 
cited by the attorney is the April 1985 opinion from a doctor 
who had treated the Veteran during service, this opinion was 
not before the Board in March 1984, and may not provide a 
basis for a finding of CUE in the March 30, 1984 decision.  

The other item of evidence cited by the attorney is the 
January 1983 VA neurological examination report from Dr. S.  
This opinion stated that there was radiculopathy due to the 
Veteran's lumbar spine injury in service, and that the 
previous diagnosis of lumbosacral strain was no longer 
supportable.  The Board notes that this opinion was not 
specifically discussed or cited in the March 30, 1984 
decision.  However, although the Board has an obligation to 
provide adequate reasons and bases supporting a decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
Moreover, the more detailed reasons and bases were not 
required in 1984 as this was before the existence of the 
Court.

Therefore, although the Board failed to specifically address 
the January 1983 opinion, it does not follow that it was not 
before the Board and considered at that time.  This opinion 
is contained in the claims folder prior to the March 30, 1984 
Board decision, and only pages away from the remainder of the 
January/February 1983 opinion, which was specifically cited 
in the decision.  There is no evidence that it was physically 
unavailable to the Board in March 1984.  

As there is no evidence that the January 1983 opinion was not 
before the Board at the time of the March 30, 1984 decision, 
the argument that it should provide a basis for an allowance 
is essentially a disagreement with how the evidence was 
weighed or evaluated.  As noted, there is nothing in the 
January 1983 opinion that would compel a finding of service 
connection for the Veteran's lumbosacral spine disorder.  
Although Dr. S. opined that the Veteran's lumbar 
radiculopathies were the result of the injury in service and 
that a diagnosis of lumbosacral strain was no longer 
sustainable, the Board notes that he also signed the portion 
of the examination report that includes the same diagnosis of 
lumbosacral strain that he rejects.  The Board in the March 
1984 decision may have considered the opinion of Dr. S. but 
found that the diagnosis of the orthopedist was more 
probative.  The Board in March 1984 may also have considered 
the opinion from Dr. S. but found the 15 year gap between 
service and the initial evidence of a post service disability 
was more probative.  A disagreement as to how evidence was 
weighed can never constitute CUE.  

Therefore, the Board must conclude that none of the arguments 
presented support a finding that the March 30, 1984 decision 
contained CUE.  


ORDER

The motion for revision of the March 30, 1984, Board decision 
based on CUE is denied. 


                       
____________________________________________
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



